Exhibit 10.2

IMMUNOMEDICS, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of January  7,
2018 (the “Execution Date”) by and between Immunomedics, Inc., a Delaware
corporation (the “Company”), and RPI Finance Trust, a Delaware statutory trust
(the “Investor”).

RECITALS

WHEREAS, the Company and the Investor have entered into that certain Funding
Agreement by and between the Company and the Investor of even date herewith (the
“Funding Agreement”);

WHEREAS, pursuant to terms set forth in this Agreement, the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

Purchase and Sale of Shares

1.1             Sale of Shares.  Subject to the terms and conditions hereof and
of the Funding Agreement, the Company will issue and sell to the Investor, and
the Investor will purchase from the Company, at the Closing (as defined below),
4,373,178 shares of Common Stock (the “Shares”) for a total purchase price of an
aggregate of Seventy-Five Million Dollars ($75,000,000.00) (the “Aggregate
Purchase Price”).

1.2             Closing. The purchase and sale of the Shares shall take place
remotely via the exchange of documents and signatures (the “Closing”) on the
Closing Date set forth in the Funding Agreement, or at such other time as agreed
by both parties (the “Closing Date”).  At the Closing, the Company will deliver
or cause to be delivered to the Investor a certificate or certificates
representing the Shares that the Investor is purchasing and, concurrently, the
Investor shall pay the Aggregate Purchase Price by wire transfer in accordance
with the Company’s instructions.

SECTION 2

Representations and Warranties of the Company

Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby represents and warrants the following as of the Execution
Date:

2.1             Organization and Good Standing and Qualifications. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of





1

--------------------------------------------------------------------------------

 



Delaware and has all requisite power and authority to own, lease, operate and
occupy its properties and to carry on its business as now being conducted.
Except as set forth on the Schedule of Exceptions, the Company does not own more
than 50% of the outstanding capital stock of or control any other business
entity. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned or leased by it makes such qualification
necessary, other than those in which the failure so to qualify or be in good
standing would not have a Material Adverse Effect. For purposes of this
Agreement, “Material Adverse Effect” shall mean any event or condition that
would reasonably be likely to have a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries, taken as a whole, or adversely affect in any material
respect the ability of the Company to perform its obligations, or Investor’s
rights, under the Funding Agreement; provided, that none of the following shall
constitute a “Material Adverse Effect”: the effects of conditions or events that
are generally applicable to the capital, financial, banking or currency markets
and the biotechnology industry, and changes in the market price of the Common
Stock.

2.2             Authorization. (i) The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company, its Board of Directors and, if required, stockholders; and (iii)  the
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.

2.3             Valid Issuance of Shares. The issuance of the Shares has been
duly authorized by all requisite corporate action.  When the Shares are issued,
sold and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, the Shares will be duly and validly issued and
outstanding, fully paid, and nonassessable, and will be free of all liens and
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws and the Investor shall be entitled to all
rights accorded to a holder of shares of Common Stock.  The Company has reserved
a sufficient number of shares of Common Stock for issuance to the Investor in
accordance with the Company’s obligations under this Agreement.

2.4             No Conflict.  The execution, delivery and performance of this
Agreement, and any other document or instrument contemplated hereby, by the
Company and the consummation by the Company of the transactions contemplated
hereby, do not: (i) violate any provision of the Certificate or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party where such
default or conflict would constitute a Material Adverse Effect, (iii) create or
impose a lien, charge or encumbrance on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound, which would





2

--------------------------------------------------------------------------------

 



constitute a Material Adverse Effect, (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, writ, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company are bound or affected where such violation would constitute a
Material Adverse Effect, or (v) require any consent of any third-party that has
not been obtained pursuant to any material contract to which the Company is
subject or to which any of its assets, operations or management may be subject
where the failure to obtain any such consent would constitute a Material Adverse
Effect. The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings
that may be required to be made by the Company with the Securities and Exchange
Commission (the “Commission”), the Nasdaq Stock Market (the “Nasdaq Market”) or
state securities commissions subsequent to the Closing); provided that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Investor herein.

2.5             Compliance.  The Company is not, and the execution and delivery
of this Agreement and the consummation of the transactions contemplated herewith
will not cause the Company to be (i) in violation or default of any provision of
any instrument, mortgage, deed of trust, loan, contract, commitment filed with
the Commission Documents (as defined below), (ii) in violation of any provision
of any judgment, decree, order or obligation to which it is a party or by which
it or any of its properties or assets are bound, or (iii) in violation of any
federal, state or, to its knowledge, local statute, rule or governmental
regulation, in the case of each of clauses (i), (ii) and (iii), which would have
a Material Adverse Effect.

2.6             Capitalization.  As of December 31, 2017 (the “Reference Date”),
a total of 161,303,041 shares of Common Stock were issued and outstanding,
increased thereafter solely as set forth in the next sentence.  Other than in
the ordinary course of business, the Company has not issued any capital stock
since the Reference Date other than pursuant to (i) employee benefit plans
disclosed in the Commission Documents, and (ii) outstanding warrants, options or
other securities disclosed in the Commission Documents.  The outstanding shares
of capital stock of the Company have been duly and validly issued and are fully
paid and nonassessable, were not issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities, and, for those shares
issued until the Closing, have been issued in compliance with all federal and
state securities laws, in each case except as would not reasonably be expected
to have a Material Adverse Effect. Except as set forth in the Commission
Documents, there are no outstanding rights (including, without limitation,
preemptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any unissued shares of capital stock or other equity
interest in the Company, or any contract, commitment, agreement, understanding
or arrangement of any kind to which the Company is a party and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options. Without
limiting the foregoing, no preemptive right, co-sale right, right of first
refusal, registration right, or other similar right exists with respect to the
Shares or the issuance and sale thereof. There are no shareholder agreements,
voting agreements or other similar agreements with respect to the voting of





3

--------------------------------------------------------------------------------

 



the Shares to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s shareholders.

2.7             Commission Documents, Financial Statements.  The Company’s
Common Stock is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and during the past
twelve (12) months the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the “Commission Documents”).  As of its date, each Commission
Document filed within the past twelve (12) months for the year ended
December 31, 2017 complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to such document, and, as of its date, after giving effect
to the information disclosed and incorporated by reference therein, no such
Commission Document within the past twelve (12) months contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents filed with the Commission during the past twelve months
complied as to form and substance in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

2.8             Internal Controls and Procedures. The Company maintains
disclosure controls and procedures as such terms are defined in, and required
by, Rule 13a-15 and Rule 15d-15 under the Exchange Act. Such disclosure controls
and procedures are effective as of the latest date of management’s evaluation of
such disclosure controls and procedures as set forth in the Commission Documents
to ensure that all material information required to be disclosed by the Company
in the reports that it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and forms of the Commission. The Company maintains a system of internal
controls over financial reporting sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP.

2.9             Material Adverse Change. Except as disclosed in the Commission
Documents, since September 30, 2017, no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect on the Company.

2.10           No Undisclosed Liabilities. To the Company’s knowledge, neither
the Company nor any of its subsidiaries has any liabilities, obligations, claims
or losses (whether liquidated or





4

--------------------------------------------------------------------------------

 



unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
that would be required to be disclosed on a balance sheet of the Company or any
of its subsidiaries (including the notes thereto) in conformity with GAAP and
are not disclosed in the Commission Documents, other than those incurred in the
ordinary course of the Company’s or its subsidiaries’ respective businesses
since September 30, 2017.

2.11           No Undisclosed Events or Circumstances.  Except for the
transactions contemplated by this Agreement and the Funding Agreement, no event
or circumstance has occurred or exists with respect to the Company, its
subsidiaries, or their respective businesses, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed and which, individually or in the aggregate,
would have a Material Adverse Effect on the Company.

2.12           Actions Pending. There is no action, suit, claim, investigation
or proceeding pending or, to the knowledge of the Company, threatened against
the Company or any subsidiary which questions the validity of this Agreement or
the transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened, against or involving the Company, any subsidiary, or any of
their respective properties or assets that could be reasonably expected to have
a Material Adverse Effect on the Company. Except as set forth in the Commission
Documents, no judgment, order, writ, injunction or decree or award has been
issued by or, to the knowledge of the Company, requested of any court,
arbitrator or governmental agency which could be reasonably expected to result
in a Material Adverse Effect.

2.13           Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as would not reasonably be expected to cause a Material
Adverse Effect. The Company and each of its subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it, except for such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, the failure to possess
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

2.14           Exemption from Registration, Valid Issuance. Subject to, and in
reliance on, the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares in accordance with the terms and
on the bases of the representations and warranties set forth in this Agreement,
may and shall be properly issued pursuant to Section 4(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”), Regulation D promulgated
pursuant to the Act (“Regulation D”) and/or any other applicable federal and
state securities laws. The sale and issuance of the Shares pursuant to, and the
Company’s performance of its obligations under, this Agreement will not
(i) result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company, or
(ii) entitle the holders of any outstanding shares of capital stock of the
Company to preemptive or other rights to subscribe to or acquire the Shares or
other securities of the Company.





5

--------------------------------------------------------------------------------

 



2.15           Transfer Taxes.  All stock transfer or other taxes (other than
income taxes) which are required to be paid in connection with the sale and
transfer of the Shares to be sold to Investor hereunder will be, or will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will be or will have been fully complied with.

2.16           Investment Company.  The Company is not and, after giving effect
to the offering and sale of the Shares, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

2.17           Brokers.  Except as expressly set forth in this Agreement or the
Funding Agreement, no brokers, finders or financial advisory fees or commissions
will be payable by the Company or any of its subsidiaries in respect of the
transactions contemplated by this Agreement or the Funding Agreement.

SECTION 3

Representations and Warranties of the Investor

The Investor hereby represents and warrants the following as of the Execution
Date:

3.1             Experience.  The Investor is experienced in evaluating companies
such as the Company, has such knowledge and experience in financial and business
matters that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.

3.2             Investment.  The Investor is acquiring the Shares for investment
for the Investor’s own account and not with the view to, or for resale in
connection with, any distribution thereof.  The Investor understands that the
Shares have not been and will not be registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent as expressed herein.  The Investor further represents that
it does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Shares.

3.3             Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions.  In connection therewith, the Investor acknowledges that the
Company will make a notation on its stock books regarding the restrictions on
transfers set forth in this Section 3, subject to Section 6.2, and will transfer
the Shares on the books of the Company only to the extent not inconsistent
herewith and therewith.

3.4             Access to Information. The Investor has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities.  The Investor has had a full opportunity to ask
questions of and receive answers from the Company, or any person or persons





6

--------------------------------------------------------------------------------

 



acting on behalf of the Company, concerning the terms and conditions of an
investment in the Shares.  The Investor is not relying upon, and has not relied
upon, any statement, representation or warranty made by any person, except for
the statements, representations and warranties contained in this Agreement and
the Funding Agreement.

3.5             Authorization. This Agreement when executed and delivered by the
Investor will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to:  (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.

3.6             Investor Status.  The Investor acknowledges that it is either
(i) an institutional “accredited investor” as defined in Rule 501(a) of
Regulation D of the Securities Act (an “Institutional Accredited Investor”) or
(ii) a “qualified institutional buyer” as defined in Rule 144A of the Securities
Act, as indicated on Schedule A hereto, and the Investor shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.

3.7             No Inducement.  The Investor was not induced to participate in
the offer and sale of the Shares by the filing of any registration statement in
connection with any public offering of the Company’s securities, and the
Investor’s decision to purchase the Shares hereunder was not influenced by the
information contained in any such registration statement.

SECTION 4

Conditions to Investor’s Obligations at Closing

The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):

4.1             No Injunction, etc.  No preliminary or permanent injunction or
other binding order, decree or ruling issued by a court or governmental agency
shall be in effect which shall have the effect of preventing the consummation of
the transactions contemplated by this Agreement.  No action or claim shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.

4.2             Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall have been true and
correct in all material respects (except for such representations and warranties
that are qualified by “materiality” or “Material Adverse Effect” which shall be
true and correct in all respects) on and as of the Closing with the same effect
as though such representations and warranties had been made on and as of the
Closing.





7

--------------------------------------------------------------------------------

 



4.3             Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

4.4             Compliance Certificate.  A duly authorized officer of the
Company shall deliver to the Investor at the Closing a certificate stating that
the conditions specified in Sections 4.2 and 4.3 have been fulfilled and
certifying and attaching the Company’s Certificate of Incorporation, Bylaws and
authorizing Board of Directors resolutions with respect to this Agreement, the
Funding Agreement and the transactions contemplated hereby and thereby.

4.5             Securities Laws.  The offer and sale of the Shares to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

4.6             Authorizations.  All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing.

4.7             Legal Opinion.  The Investor shall have received a legal opinion
from counsel to the Company and in a form previously agreed upon by the Company
and the Investor.

4.8             Purchase of Revenue Participation Right.  The transactions under
the Funding Agreement shall have been closed.

SECTION 5

Conditions to the Company’s Obligations at Closing

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:

5.1             Representations and Warranties. The representations and
warranties of the Investor contained in Section 3 shall be true and correct in
all material respects (except for such representations and warranties that are
qualified by materiality which shall be true and correct in all respects) on and
as of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing.

5.2             Securities Law Compliance.  The offer and sale of the Shares to
the Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

5.3             Authorization.  All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing.





8

--------------------------------------------------------------------------------

 



5.4             Purchase of Royalty.  The transactions under the Funding
Agreement shall have been closed.

SECTION 6

Resales

6.1             Rule 144 Reporting.  With a view to making available to the
Investor the benefits of certain rules and regulations of the Commission which
may permit the sale of the Shares to the public without registration, the
Company agrees to use commercially reasonable efforts to:

(a)              Make and keep public information available, as those terms are
understood and defined in Rule 144 promulgated under the Securities Act;

(b)              File with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

(c)              Furnish the Investor forthwith upon request (i) a written
statement by the Company as to its compliance with the public information
requirements of said Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company, and (iii) such other reports and documents as
may be reasonably requested in availing the Investor of any rule or regulation
of the Commission permitting the sale of any such securities without
registration.

6.2             Restrictive Legend.  The certificates representing the Shares,
when issued, will bear a restrictive legend in substantially the following form:

“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”

The legend set forth in this Section 6.2 and the related notation in the
Company’s stock books shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the Shares or issue to
such holder by electronic delivery at the applicable balance account at the
Depository Trust Company, if (i) the Shares are registered for resale under the
Securities Act, (ii) the Shares are sold or transferred in compliance with to
Rule 144, or (iii) the Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144.  Following Rule 144 becoming available for
the resale of Shares, without the requirement for the Company to be in
compliance with the current public information required under Rule 144, the
Company shall (at the Company’s expense), upon the written request of Investor,
cause its counsel to issue to the





9

--------------------------------------------------------------------------------

 



Company’s transfer agent a legal opinion authorizing the issuance of a
certificate representing the Shares without any restrictive or other legends, if
requested by such transfer agent.

SECTION 7

Indemnification

Each party (an “Indemnifying Party”) hereby indemnifies and holds harmless the
other party, such other party’s respective officers, directors, employees,
consultants, representatives and advisers, and any and all Affiliates (as
defined in the Funding Agreement) of the foregoing (each of the foregoing, an
“Indemnified Party”) from and against all losses, liabilities, costs, damages
and expense (including reasonable legal fees and expenses) (collectively,
“Losses”) suffered or incurred by any such Indemnified Party to the extent
arising from, connected with or related to (i) breach of any representation or
warranty of such Indemnifying Party in this Agreement; and (ii) breach of any
covenant or undertaking of any Indemnifying Party in this Agreement.  If an
event or omission (including, without limitation, any claim asserted or action
or proceeding commenced by a third party) occurs which an Indemnified Party
asserts to be an indemnifiable event pursuant to this Section 7, the Indemnified
Party will provide written notice to the Indemnifying Party, setting forth the
nature of the claim and the basis for indemnification under this Agreement.  The
Indemnified Party will give such written notice to the Indemnifying Party
immediately after it becomes aware of the existence of any such event or
occurrence.  Such notice will be a condition precedent to any obligation of the
Indemnifying Party to act under this Agreement but will not relieve it of its
obligations under the indemnity except to the extent that the failure to provide
prompt notice as provided in this Agreement prejudices the Indemnifying Party
with respect to the transactions contemplated by this Agreement and to the
defense of the liability.  In case any such action is brought by a third party
against any Indemnified Party and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the extent that it wishes, to assume the defense and settlement
thereof with counsel reasonably selected by it and, after notice from the
Indemnifying Party to the Indemnified Party of such election so to assume the
defense and settlement thereof, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses of other counsel or any other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, provided, however, that an Indemnified Party shall have the right to
employ separate counsel at the expense of the Indemnifying Party if (i) the
employment thereof has been specifically authorized in writing by the
Indemnifying Party; or (ii) representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interests between
such parties (which such judgment shall be made by the Indemnified Party in good
faith after consultation with counsel).  The Indemnified Party agrees to
cooperate fully with (and to provide all relevant documents and records and make
all relevant personnel available to) the Indemnifying Party and its counsel, as
reasonably requested, in the defense of any such asserted claim at no additional
cost to the Indemnifying Party.  No Indemnifying Party will consent to the entry
of any judgment or enter into any settlement with respect to any such asserted
claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, (a) if such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party of a release from all liability in respect
to such claim or (b) if, as a result of such consent or settlement,





10

--------------------------------------------------------------------------------

 



injunctive or other equitable relief would be imposed against the Indemnified
Party or such judgment or settlement could materially and adversely affect the
business, operations or assets of the Indemnified Party.  No Indemnified Party
will consent to the entry of any judgment or enter into any settlement with
respect to any such asserted claim without the prior written consent of the
Indemnifying Party, not to be unreasonably withheld or delayed.  If an
Indemnifying Party makes a payment with respect to any claim under the
representations or warranties set forth herein and the Indemnified Party
subsequently receives from a third party or under the terms of any insurance
policy a sum in respect of the same claim, the receiving party will repay to the
other party such amount that is equal to the sum subsequently received.

SECTION 8

Miscellaneous

8.1             Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of New York as applied to agreements entered into and
performed entirely in the State of New York by residents thereof.

8.2             Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Investor and
the Closing.

8.3             Successors, Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties
hereto.  This Agreement may not be assigned by either party without the prior
written consent of the other; except that either party may assign this Agreement
to an Affiliate of such party or to any third party that acquires all or
substantially all of such party’s business, whether by merger, sale of assets or
otherwise.

8.4             Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be sent by facsimile (receipt
confirmed) or mailed by registered or certified mail, postage prepaid, return
receipt requested, or otherwise delivered by hand or by messenger, addressed

if to the Investor, at the following address:

RPI Finance Trust
c/o RP Management, LLC
110 East 59th St, 33rd Floor
New York, NY 10022

Attention: 
Telephone: 
E-mail:
Facsimile:

with a copy to:





11

--------------------------------------------------------------------------------

 



 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention:  Arthur McGivern
Telephone: 617-570-1971
Facsimile:  (617) 523-1231
E-mail: AMcGivern@goodwinlaw.com

if to the Company, at the following address:

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Attention:       Chief Executive Officer

Chief Financial Officer

Telephone:

Facsimile:

E-mail:

with a copy to:

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078

Attention:  Andrew P. Gilbert, Esq.

Telephone:  (973) 520-2553

E-mail:  andrew.gilbert@dlapiper.com

Facsimile: (973) 520-2573

or at such other address as one party shall have furnished to the other party in
writing.  All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.

8.5             Expenses.  Each of the Company and the Investor shall bear its
own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.

8.6             Finder’s Fees.  Each of the Company and the Investor shall
indemnify and hold the other harmless from any liability for any commission or
compensation in the nature of a finder’s fee, placement fee or underwriter’s
discount (including the costs, expenses and legal fees of defending against such
liability) for which the Company or the Investor, or any of its respective
partners, employees, or representatives, as the case may be, is responsible.





12

--------------------------------------------------------------------------------

 



8.7             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be enforceable against the party actually executing the
counterpart, and all of which together shall constitute one instrument.

8.8             Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

8.9             Entire Agreement. This Agreement and the Funding Agreement,
including the exhibits and schedules attached hereto and thereto, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.  No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

8.10           Waiver.  The failure of either party to assert a right hereunder
or to insist upon compliance with any term or condition of this Agreement shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.  None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.

8.11           Trustee Capacity of Wilmington Trust Company.  Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto that (i) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under the trust deed of the Investor, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Investor is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Investor and (iii) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Investor or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Investor under this Agreement or any related documents

[SIGNATURE PAGES FOLLOW]

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Pehl

 

 

Name:  Michael Pehl

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

RPI FINANCE TRUST

 

 

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 

 

 

 

 

 

 

By:

/s/ Eric A. Kardash

 

 

Name: Eric A. Kardash

 

 

Title: Assistant Vice President

 





 

--------------------------------------------------------------------------------

 



Schedule A

The Investor is an institutional “accredited investor” as defined in Rule 501(a)
of Regulation D of the Securities Act.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

Schedule of Exceptions

 

--------------------------------------------------------------------------------